DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 3 (encompassing claims 1-6, 9-14, 17-22, and 24-28) in the reply filed on 5/17/22 is acknowledged.  The traversal is on the ground(s) that Examiner has not shown separate classifications for each of Species 1 to 8 as allegedly required by MPEP 808.02.  
This is not found persuasive.  Applicant has cited MPEP 808.02 as requiring a show of serious burden by “explanation of separate classification, or separate status in the art of a different field of search”.  Applicant argues Examiner has not shown separate classifications for each of Species 1 to 8. 
However, the section of §808.02 [requiring separate classification] is not applicable here because the inventions were not shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06.  Rather, in this case the inventions were shown to be independent or distinct under 808.01 (Species) and are governed by 809.02 (Election of Species).  Section 809.02 states when an Election of Species is required, Examiner should: A) Identify generic claims; B) Clearly identify each of the disclosed species and provide reasons why the species are independent or distinct.
Examiner in the Election of Species Requirement (4/18/22) identified claims 1-4, 9, 11, 13-14, 17-20, 22, and 24-28 as generic.   Furthermore, Examiner set out the claims specific to each of Species 1 to 8.   Species 1-8 are independent or distinct because they represent different embodiments of a semiconductor device with mutually exclusive characteristics as shown in the representative Figures.  For example, Species 3 (corresponding to the device in Fig. 7) has the characteristic of a gate region (550, Fig. 7) penetrating a buried layer (180, Fig. 7), wherein the gate region overlaps the pinch-off region (113, Fig. 7) (claim 10) which is not present in Species 1 (corresponding to the device in Fig. 3).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/30/20 and 6/16/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Near” could mean within 1 nm or it could mean within 1 meter, depending on a particular context or situation.  Because the metes and bounds of the claim cannot be established, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2016/0293758 A1; “Kim”).
Regarding claim 24, Kim discloses a semiconductor device, comprising: 
A source region (140-S, Fig. 3A) and a drain region (140-D, Fig. 3A) formed in a substrate (100, Fig. 3A) ([0055]); 
An insulating film (120, Fig. 3A) formed between the source region and the drain region ([0055]); 
A deep well region (110, Fig. 3A) formed under the insulating film ([0056]); and 
A pinch-off region (111, Fig. 3A) formed under the insulating film and having a same conductivity type as the deep well region, wherein a depth of a bottom surface of the pinch-off region is smaller than a depth of a bottom surface of the deep well region ([0056]).
Regarding claim 26, Kim discloses the pinch-off region (111, Fig. 3A) is formed to be in contact with the deep well region (110, Fig. 3A), wherein an amount of current between the source region (140-S, Fig. 3A) and the drain region (140-D, Fig. 3A) is adjusted based on a form of the pinch-off region ([0062]).
Regarding claim 27, Kim discloses a dopant concentration of the pinch-off region (111, Fig. 3A) is smaller than a dopant concentration of the deep well region (110, Fig. 3A) ([0056]).
Allowable Subject Matter
Claims 1-5, 9-14, 17-22 are allowed.  Claim 1 contains allowable subject matter because of the limitation the source region and drain region have different conductivity types and a depth of the bottom surface of the pinch-off region is different from a depth of a bottom surface of the deep well region. Claim 17 contains allowable subject matter because of the limitation the source region is P-type, the drain region is N-type, and a depth of the bottom surface of the pinch-off region is different from a depth of a bottom surface of the deep well region.  Claims 2-5, 9-14 depend on claim 1.  Claims 18-22 depend on claim 17.
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/29/2022